g>Z MZU-oz
                            Robert Padilla, Jr. #1412161
                                  George Beto Unit
                                    1391 FM 3328

                             Tennessee Colony, TX 75880


January 28, 2015


Court of Criminal Appeals
P.O. Box 12308, Capital Station                            :EB 05 2015
Austin, Texas 78711


RE:   WR-82,426-02


Dear Honorable Clerk:

I received an order from the Court regarding my application for a writ of
habeas corpus; Trial Court Cause No. 06-921-K368. The documentation was in
complete. I only received one (1) page; only a portion of the order.

I would very much appreciate you forwarding me the remainder of the order.


Thank you for your time and attention.


Sincerely,



Rdbert Padilla/Jr. Pro se
TDCJ-CID NO.^1412161
George Beto Unit
1391 FM 3328
Tennessee Colony, TX 75880